DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 14, 18, 19,  21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Ballesteros et al. (US 2006/0193611A1) in view of Belz et al. (US 10179184)

	Ruiz Ballesteros discloses in reference to claim:

2.     A fragrance intensity control apparatus, comprising:
a first vial bay 6 configured to receive and detachably retain a first vial 8 including a first fragrance solution;
a first heating element 3 disposed in the first vial bay and responsive to control data;

	Ruiz Ballesteros discloses:
[0019] In automatic mode the device is programmed in the controller of the 
electronic circuit, which will connect the different resistance elements in a 
cyclic manner according to an operating sequence, using either identical 
operating cycles, or having different durations in terms of the fragrances to 
be combined, obtaining a variable olfactory intensity as a function of the 
vaporization temperature which the controller delivers to each of the 
resistance elements with different effective voltages through power switches. 

	(29)    Also it has been foreseen optionally that for a container which 
incorporates a specific combination of fragrances, the same has an encoded 
board associated with a series of specific parameters of vaporization, such as 
vaporization temperature, operating sequence and duration of the cycles, in 
correspondence with a sensor mounted in the electronic circuit, which reads 
those parameters from the board, transmits them to the controller and triggers 
the operation of the vaporizer device.
 
 	Note that Ruiz Ballesteros generally discloses that it is known and preferred to control the temperature of the heating (resistance) element in order to control the intensity of the vaporization.
	Further note that Ruiz Ballesteros teaches (from (29) above) a controller that generates the control data (reading parameters from encoded board) to adjust a first intensity (vaporization temperature) of a first fragrance based on the first fragrance solution (as read from the encoded board), the intensity adjusted by the first temperature (variable olfactory intensity as a function of the vaporization temperature which the controller delivers to the heater).
Ruiz Ballesteros  does not explicitly discloses a first sensor proximate to the first heating element, the first sensor configured to measure a first temperature of the first heating element and to provide a first feedback based on the first temperature to maintain the first temperature during a diffusion of the first fragrance solution.

	
Belz discloses the use of a temperature sensor to control the temperature of a heating element in a scent delivery/vaporizing device.  It would have been obvious to one of skill in the art to provide a temperature sensor in the device of Ruiz Ballesteros as the means to effect the control of the vaporization temperature as discussed by Ruiz Ballestero which is delivered by the controller to the resistance elements to maintain the first (vaporization) temperature during a diffusion of the first fragrance solution.


6.    (New) The fragrance intensity control apparatus of claim 2, further comprising:
a second vial bay 6 configured to receive and detachably retain a second vial 8 including a second fragrance solution; a second heating element 3 disposed in the second vial bay and responsive to the control data; a second sensor proximate to the second heating element, the second sensor configured to measure a second temperature of the second heating element and to provide a second feedback based on the second temperature; and the controller further configured generate the control data to adjust a second intensity of a second fragrance based on the second fragrance solution dispensed from the second vial, the second intensity adjusted by the second temperature of the second heating element, the control data based in part on the second feedback.  Note that claim 6 amounts to a duplication of parts already claimed in claim 2 to provide a second vial “set”, Ruiz Ballesteros discloses the use of multiple vial “sets” as seen in figure 1, the modification by Belz to achieve such a duplication of the temperature sensor would have been obvious to apply to all vial “sets” as disclosed by Ruiz Ballesteros. 



a switch [power switches] configured to dispense one or more of the first fragrance solution from the first vial and the second fragrance solution from the second vial based on the control data from the controller. See [0019]
 [0019] In automatic mode the device is programmed in the controller of the 
electronic circuit, which will connect the different resistance elements in a 
cyclic manner according to an operating sequence, using either identical 
operating cycles, or having different durations in terms of the fragrances to 
be combined, obtaining a variable olfactory intensity as a function of the 
vaporization temperature which the controller delivers to each of the 
resistance elements with different effective voltages through power switches. 

Regarding claims 14, 18-19, 21, see explanation regarding claims 2, 6, and 7 above, mutatis mutandis.


Claims 3-5, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Ballesteros et al. (US 2006/0193611A1)  in view of Martinelli (US 2012/0262133A1).

	Ruiz Ballesteros discloses the claimed invention as delineated above except in reference to claim:
3.    (New) The fragrance intensity control apparatus, of claim 2, wherein the control data is generated using a proportional-integral-derivative (PID) algorithm.

4.    (New) The fragrance intensity control apparatus, of claim 2, wherein the control data is generated using a proportional-integral (PI) algorithm.

5.    (New) The fragrance intensity control apparatus, of claim 2, wherein the control data is sent to the first heating element in a pulse-width modulation (PWM) format.


15.    (New) The method, of claim 14, wherein the generating the control data is based on a proportional-integral-derivative (PID) algorithm.

16.    (New) The method, of claim 14, wherein the generating the control data is based on a proportional-integral (PI) algorithm.

17.    (New) The method, of claim 14, further comprising sending the control data to the first heating element in a pulse-width modulation (PWM) format.
	Martinelli discloses the use of PI, PID controls for use with electric heaters and further the use of PWM control signals for use therewith.  As such one of skill in the art would have found it obvious to modify and/or improve the Ruiz Ballesteros device to include the control of the electric heaters by means of either a PI or PID controller and/or a PWM control signal as these were known in the art at the time of the inventions and would amount to a design choice to achieve the desired control of the vaporization temperature. 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Ballesteros et al. (US 2006/0193611A1)  in view of He et al. (US 2008/0013932A1).
	Ruiz Ballesteros discloses the claimed invention as delineated above except in reference to claim:

8.    (New) The fragrance intensity control apparatus of claim 2, wherein the controller generates the control data based at least in part on defined intensity requirements for a type of room.

9.    (New) The fragrance intensity control apparatus of claim 2, wherein the controller generates the control data at least based in part on temperature sensitivity of the first fragrance solution.
	He discloses a scent dispensing device wherein a controller generates signal based partly on the requirements of the room in which it is programmed to be used. 
	He [0046] discloses Heating elements may be suitably configured to be adjustable to 
varying temperatures.  In accordance with various aspects of the present 
invention, a switch may also be suitably configured to control the varying 
temperature of a heating element and/or provide the ability to turn the unit ON 
and OFF.  For example, with momentary reference back to FIG. 5, in one 
exemplary embodiment of the present invention, switch comprises a slide-type 
control 550.  Similarly, dispensers having variable temperature control can 
provide the ability to increase or decrease the amount of fragrance dispensed 
depending on the intensity and strength of heat provided by heating element, 
user desired performance, room size and the like. 
	One of skill in the art would find it obvious to modify or improve the device of Ruiz Ballesteros to include the control capability based on the requirements of the room or temperature needs of the fragrances being used as suggested by He such that the device can be more precisely controlled for a particular application by the user. 
	

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Ballesteros et al. (US 2006/0193611A1)  in view of Wang et al. (US 2004/0204043A1).
Ruiz Ballesteros discloses the claimed invention as delineated above except in reference to claim:



11.    (New) The fragrance intensity control apparatus of claim 2, wherein the controller is further configured to a first setting for the first intensity over a network from a user device.

	Wang discloses a device for delivering scent as desired by a user wherein the control of the scent delivery is configured to receive a first setting for the first intensity over a network from management server or from a user device. 
Wang discloses [0042] Similar with the first two embodiments of the present invention, when 
the user of the computer 80 contacts the network 112 through the network card 
110, the scent can be used as the interactive scent interface during the 
process of network communication.  For example, when there is an E-mail 
transmitted through the network 112, the E-mail managing program of the 
computer 80 can remind the user with the specific scent through the driving 
program 114.  When the user of the computer 80 performs real-time communication 
through the network 112 (such as ICQ), the user of the remote computer also can 
realize the scent resources of the computer 80 through the management of the 
real-time communication program (for example, the scent control data 91 is 
transmitted to the remote computer or the real-time management server by 
request of the communication program in the computer 80 through the network 
112), and transmit the related scent control signals to the computer 80 through 
the network 112.  Thus, the user of the remote computer can make the user of 
the computer 80 smell the specific scent through the operations of the scent 
releasing module 90.
	One of skill in the art would find it obvious to modify or improve the Ruiz Ballesteros device to include a controller configured to receive a first setting for the first intensity over a network from management server or user device such that the user of the remote computer (server or user device) can make the user of the scent dispenser smell the specific scent through the operations of the scent releasing module.


Claims 12, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Ballesteros et al. (US 2006/0193611A1)  in view of Tollens et al. (US 8135265).
Ruiz Ballesteros discloses the claimed invention as delineated above except in reference to claim:

12.    (New) The fragrance intensity control apparatus of claim 2, wherein the controller is
further configured to:
receive signals indicative of motion in a room serviced by the fragrance intensity control apparatus;
reduce the first intensity in response to the signals indicating inactivity in the room; and
restore the first intensity in response to the signals indicating activity in the room.



20.    (New) The method of claim 14, further comprising:
receiving signals indicative of motion in a room;
in response to the signals indicating inactivity in the room, reducing the first intensity; and
in response to the signals indicating activity in the room, restoring the first intensity.

13.    (New) The fragrance intensity control apparatus of claim 2, wherein the controller is
further configured to:
receive signals indicative of another adjacent fragrance intensity control apparatus; and
adjust the first intensity based on the signals indicating a concurrent dispensing of an adjacent fragrance.
	Tollens discloses a scent dispensing device wherein control of the dispensing device is responsive to signals indicative of activity or motion  in a room or the lack thereof, or further signals indicative of another adjacent fragrance intensity control apparatus; and adjust the first intensity based on the signals indicating a concurrent dispensing of an adjacent fragrance.
	
Tollens discloses (38)    The device 1 may comprise a microprocessor that has less component 
parts compared to analog circuits, and improved circuit quality from lot to 
lot.  The microprocessor can allow the user to program and control the 
temperature profile by modulation to alter performance.  If desired, the 
microprocessor may be connected to a user interface.  This can be any suitable 
type of user interface.  Examples of types of user interfaces include, but are 
not limited to LCD screens and LED's.  In addition, the microprocessor enables 
components to allow multiple devices (such as those located in different parts 
of a room, or in different rooms), to communicate with each other.  For 
example, the microprocessor can enable a remote control to send digital signals 
via an infrared beam to turn another device "on" or "off". 
(39) In some embodiments, the device 1 can be configured to turn on and off in 
response to some stimulus, such as by sensors that respond to light, noise 

it senses light and another device can be set to turn off when it senses light.  
In another example, a microprocessor can be used with motion sensors to turn on 
the device 1 (for example, a heater and/or a fan in the device).  For example, 
the device 1 can be off all the time until a person moves in the vicinity of 
the motion sensor.  The device 1 can then turn on when a person walks in the 
vicinity of the motion sensor.  Using a microprocessor provides flexibility in 
controlling the characteristics of the emission of the volatile materials.  
This is because it is possible to replace the microprocessor if it is desired 
to change the emission characteristics.  Replacing the microprocessor 
eliminates the need to modify the entire circuit.

	One of skill in the art would find it obvious to modify or improve the Ruiz Ballesteros device to include a controller (microprocessor) capable of de-activating (reducing the intensity of fragrance delivery) or activating (restoring the intensity of fragrance delivery) the device by means of a motion sensor, or further by activating or deactivating base on a nearby device operation as suggested by Tollens as a means of more precisely controlling the device according to the users desires.  
Response to Arguments
Applicant's arguments filed 03/08/2021 with respect to claims  2, 14 and 21 have been fully considered but they are not persuasive. Applicant argues that Ruiz Ballesteros fails to teach a controller configured [to] generate the control data to adjust a first intensity of a first fragrance based on the first fragrance solution dispensed from the first vial, the first intensity adjusted by the first temperature of the first heating element, the control data based at least in part on the first feedback to maintain the first temperature during a diffusion of the first fragrance solution. As delineated above, Ruiz Ballesteros in view of Belz teaches a controller configured [to] .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761